        Case 3:17-cv-02183-MEM Document 42 Filed 04/16/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                                 CIVIL ACTION

            Plaintiff

      v.

SUSQUEHANNA COUNTY


            Defendant                        No. 3:17-CV-2183

                                     ORDER

      AND NOW, this ______ day of ________________, 2019, after

concurrence of the parties, it is hereby ORDERED as follows: Expert reports from

the Plaintiff are due on or before June 17, 2019; from the Defendant on or before

August 2, 2019; supplementations, if any, by Plaintiff will be due on or before

September 3, 2019 and by Defendant on or before October 4, 2019.



                                                          BY THE COURT:




                                                          ___________________J.
